DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                            BRYAN C. DONAHUE,
                                Appellant,

                                         v.

                            STATE OF FLORIDA,
                                 Appellee.

                                   No. 4D18-2148

                              [November 7, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 1998CF004833AXXXMB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

    The defendant appeals the circuit court’s denial of his motion for
resentencing hearing, challenging the thirty-year sentences imposed
following convictions for second degree murder and robbery.

   We affirm based on Hart v. State, 246 So. 3d 417 (Fla. 4th DCA 2018)
(en banc) and Pedroza v. State, 244 So. 3d 1128 (Fla. 4th DCA 2018). As
we did in Hart and Pedroza, we certify conflict with Cuevas v. State, 241
So. 3d 947 (Fla. 2d DCA 2018), Blount v. State, 238 So. 3d 913 (Fla. 2d
DCA 2018), Mosier v. State, 235 So. 3d 957 (Fla. 2d DCA 2017), Alfaro v.
State, 233 So. 3d 515 (Fla. 2d DCA 2017), and Burrows v. State, 219 So.
3d 910 (Fla. 5th DCA 2017). We also certify conflict with Katwaroo v.
State, 237 So. 3d 446 (Fla. 5th DCA 2018) and Tarrand v. State, 199 So.
3d 507 (Fla. 5th DCA 2016).

   Affirmed; conflict certified.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2